           Case 20-10343-LSS         Doc 3853   Filed 05/12/21    Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


   IN RE                                         Chapter 11

   BOY SCOUTS OF AMERICA AND                     Case No. 20-10343-LSS
   DELAWARE BSA, LLC,
                                                 (Jointly Administered)
                          Debtors.
                                                 Hearing Date: May 19, 2021 At 10 A.M. (ET)

                                                 RE: D.I. 2295, 2726 & 3266




 JOINDER TO OBJECTION OF THE CHURCH OF JESUS CHRIST OF LATTER-DAY
  SAINTS, A UTAH CORPORATION SOLE, TO DEBTORS’ MOTION FOR ENTRY OF
 AN ORDER (I) APPROVING THE DISCLOSURE STATEMENT AND THE FORM AND
    MANNER OF NOTICE, (II) APPROVING PLAN SOLICITATION AND VOTING
 PROCEDURES, (III) APPROVING FORMS OF BALLOTS, (IV) APPROVING FORM,
MANNER, AND SCOPE OF CONFIRMATION NOTICES, (V) ESTABLISHING CERTAIN
DEADLINES IN CONNECTION WITH APPROVAL OF THE DISCLOSURE STATEMENT
   AND CONFIRMATION OF THE PLAN, AND (VI) GRANTING RELATED RELIEF

            The Roman Catholic Archbishop of San Francisco, Creditor herein, (“RCASF”)
 submits this joinder to the Objection Of The Church Of Jesus Christ Of Latter-Day Saints, A

 Utah Corporation Sole, To Debtors’ Motion For Entry Of An Order (I) Approving The
 Disclosure Statement And The Form And Manner Of Notice, (II) Approving Plan Solicitation

 And Voting Procedures, (III) Approving Forms Of Ballots, (Iv) Approving Form, Manner, And

 Scope Of Confirmation Notices, (V) Establishing Certain Deadlines In Connection With

 Approval Of The Disclosure Statement And Confirmation Of The Plan, And (Vi) Granting

 Related Relief filed on May 6, 2021 (Dkt. No. 3266) (the “LDS Church Objection”) and

 respectfully states as follows:

            RCASF joins in the LDS’s position as set forth in the LDS Church’s Objection.




                                                   1
        Case 20-10343-LSS         Doc 3853        Filed 05/12/21    Page 2 of 3


                                       CONCLUSION

          WHEREFORE, RCASF respectfully requests that the Court sustain the LDS Church’s

Objection consistent with the foregoing.




Dated: May 12, 2021                        MACDONALD | FERNANDEZ LLP

                                           By:   /s/ Iain A. Macdonald
                                                 IAIN A. MACDONALD (SBN 051073)
                                                 221 Sansome Street, Third Floor
                                                 San Francisco, CA 94104-2323
                                                 Telephone: (415) 362-0449
                                                 Facsimile: (415) 394-5544
                                                 Email: imac@macfern.com

                                                 Attorneys for Creditor,
                                                 The Roman Catholic Archbishop of San Francisco




                                                     2
         Case 20-10343-LSS         Doc 3853     Filed 05/12/21     Page 3 of 3


                                  CERTIFICATE OF SERVICE

       I, Iain a. Macdonald, attorney for Creditor The Roman Catholic Archbishop of San Francisco,

certifies that on this 12th day of May 2021, caused the attached Joinder To Objection Of The Church

Of Jesus Christ Of Latter-Day Saints, A Utah Corporation Sole, To Debtors’ Motion For Entry Of

An Order (I) Approving The Disclosure Statement And The Form And Manner Of Notice, (II)

Approving Plan Solicitation And Voting Procedures,        (III) Approving Forms Of Ballots, (IV)

Approving Form, Manner, And Scope Of Confirmation Notices, (V) Establishing Certain Deadlines

In Connection With Approval Of The Disclosure Statement And Confirmation Of The Plan, And (VI)

Granting Related Relief to be electronically filed with the Court. Service of same will be made upon

all counsel via the Court’s ECF system.



                                                  /s/ Iain A. Macdonald
                                                 Iain A. Macdonald




                                                    3
